JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned agree that the Statement on Schedule 13D, and any subsequent amendments thereto, to which this exhibit is attached is filed on behalf of each of them in the capacities set forth below. IN WITNESS WHEREOF, the undersigned hereby execute this Joint Filing Agreement as of the 24th day of February, 2014. F2 BIOSCIENCE IV, L.P. By: F2 Bioscience IV GP Ltd., General Partner By:/s/ Mark Fagan Name: Mark Fagan, Director F2 BIOSCIENCE IV GP LTD. By:/s/ Mark Fagan Name: Mark Fagan, Director F2 BIO VENTURES V, L.P. By: F2 Bio Ventures GP Ltd., General Partner By:/s/ Jerome Schonbachler Name: Jerome Schonbachler, Director F2 BIO VENTURES GP LTD. By:/s/ Jerome Schonbachler Name: Jerome Schonbachler, Director GLOBEWAYS HOLDINGS LIMITED By:/s/ Barbara Haldi/s/ Vincent McCartney Name: Barbara Haldi, Clambake Limited & Vincent McCartney, Cellar Limited, Directors of Corporate Directors Signature Page Joint Filing Agreement
